                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

GREGORY BARGE,                          )
                                        )
             Plaintiff,                 )
                                        )
       v.                               )      CASE NO. 2:16-CV-865-WKW
                                        )
UNITED STATES OF AMERICA,               )
                                        )
             Defendant.                 )

                                    ORDER

      On April 2, 2019, the Magistrate Judge filed a Recommendation to which no

timely objections have been filed. (Doc. # 2.) After an independent review of the

record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED and that this case is DISMISSED with prejudice.

      A separate Final Judgment will be entered.

      DONE this 19th day of April, 2019.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
